DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2022 was filed after the mailing date of the final Office action on 23 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
5. (Proposed Amendments) The nondestructive inspection apparatus according to claim 1, wherein the neutron source emits is a temporally continuous or pulsed neutron [[beam]] beam.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 16 fail to set for an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ruddy et al. (U. S. Patent No. 5,539,788 A).
With respect to claim 1, Ruddy et al. disclosed a nondestructive inspection apparatus that comprises: 
a neutron source (22) that emits a neutron beam to a surface of an inspection target; 
a gamma ray detection device (24) that detects intensities of a plurality of types of specific gamma rays that have respective energies that differ from each other; and 
a ratio calculation unit (18) that receives, from the gamma ray detection device, the detected intensities of the plurality of types of specific gamma rays, and calculates a ratio (R12 and R21) between the detected intensities of the plurality of types of specific gamma rays (column 11, line 16 - column 13, line 54).
With respect to claim 2, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 1, further comprising: 
a storage device (28) including at least one storage area (column 5, line 47 - column 6, line 8); 
a data storage unit that is a storage area in the storage device and stores depth data (yields YEn(Xi)) representing a relation between a depth (Xi), at which a target component exists in the inspection target, and a ratio (R21) between detected intensities (y(E1) and y(E2)) of the plurality of types of specific gamma rays (column 11, line 60 - column 12, line 29); and 
a depth detection unit (18) that determines a depth (0≤depth≤X1 or X1≤depth≤X2), at which the target component exists, based on the depth data (yields YEn(Xi)) stored in the data storage unit and the ratio (R21) calculated by the ratio calculation unit (column 12, line 30 - column 13, line 54).
With respect to claim 3, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 2, further comprising: 
another storage device (28) including at least one storage area (column 5, line 47 - column 6, line 8);
a concentration data storage unit that is a storage area in the storage device or in the another storage device and stores, for each depth in the inspection target, concentration data representing a relation between a detected intensity (y(E1) and y(E2)) of a selection gamma ray that is one of the plurality of types of specific gamma rays and a concentration of the target component (column 11, line 60 - column 12, line 29); and 
a concentration evaluation unit (18) that determines a concentration of the target component at the determined depth, based on the determined depth, the concentration data stored in the concentration data storage unit, and the detected intensity of the selection gamma ray (column 5, lines 24-46).
With respect to claim 4, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 1, wherein the gamma ray detection device detects the intensities of the plurality of types of specific gamma rays deriving from the target component that comprises chlorine (an intended use).  See MPEP § 2115 for more information.
With respect to claim 5, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 1, wherein the neutron source emits is a temporally continuous or pulsed neutron beam (column 6, lines 49-53; column 8, line 62 - column 10, line 27).

With respect to claim 6, Ruddy et al. disclosed a nondestructive inspection method that comprises: 
an emission step of emitting a neutron beam to a surface of an inspection target (column 6, lines 49-53; column 8, line 62 - column 10, line 27); 
a gamma ray detection step of detecting intensities of a plurality of types of specific gamma rays that have respective energies that differ from each other (column 5, line 53 - column 6, line 8; column 6, lines 54-59); and 
a ratio calculation step of calculating a ratio (R12 and R21) between the detected intensities of the plurality of types of specific gamma rays (column 11, line 16 - column 13, line 54).
With respect to claim 7, Ruddy et al. disclosed the nondestructive inspection method according to claim 6, further comprising: 
a depth detection step of determining a depth (0≤depth≤X1 or X1≤depth≤X2), at which a target component exists, based on depth data (yields YEn(Xi)) and the ratio  (R21) calculated at the ratio calculation step (column 12, line 30 - column 13, line 54), 
wherein the depth data (yields YEn(Xi)) represents a relation between a depth (Xi), at which the target component exists in the inspection target, and a ratio (R21) between detected intensities (y(E1) and y(E2)) of the plurality of types of specific gamma rays (column 11, line 60 - column 12, line 29).
With respect to claim 8, Ruddy et al. disclosed the nondestructive inspection device according to claim 7, further comprising: 
a concentration evaluation step of determining a concentration of the target component at the determined depth, based on the determined depth, a detected intensity (y(E1) and y(E2)) of one of the plurality of types of specific gamma rays, and concentration data representing a relation between a detected intensity (y(E1) and y(E2)) of the one of the plurality of types of specific gamma rays and a concentration of the target component for each depth in the target component (column 5, lines 24-46; column 11, line 60 - column 12, line 29).

With respect to claim 9, Ruddy et al. disclosed a nondestructive inspection apparatus that comprises: 
a neutron source (22) that emits a neutron beam to a surface of an inspection target, and thereby makes at least fast neutrons incident on the surface of the inspection target (column 6, lines 49-53; column 8, line 62 - column 10, line 27); 
a gamma ray detection device (24) that detects gamma rays including a specific gamma ray, detects an energy spectrum of the detected gamma rays at each time point (G1-G8), and generates time-difference-to-spectrum data, in which each time point is associated with the detected energy spectrum of the gamma rays detected at each time point (column 5, line 47 - column 6, line 8; column 6, lines 54-59; column 8, line 62 - column 10, line 27); 
a time-point specifying unit (14) that specifies, in a relation to a reference time point, a time point (G1-G8), at which the specific gamma ray is detected, based on the time-difference-to-spectrum data generated by the gamma ray detection device (column 6, lines 27-31; column 8, line 62 - column 10, line 27); and 
a depth detection unit (18) that determines a depth (0≤depth≤X1 or X1≤depth≤X2), at which a target component exists, based on the time point specified by the time-point specifying unit (column 11, line 16 - column 13, line 54).
With respect to claim 10, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 9, further comprising: 
a storage device (28) including at least one storage area (column 5, line 47 - column 6, line 8); 
a depth data storage unit that is a storage area in the storage device and stores depth data representing a relation between a depth, at which the target component exists in the inspection target, and a time point (G1-G8), at which the specific gamma ray is detected when the neutron beam is made incident on the inspection target (column 5, line 47 - column 6, line 8; column 6, lines 54-59; column 8, line 62 - column 10, line 27), 
wherein the depth detection unit (18) determines the depth (0≤depth≤X1 or X1≤depth≤X2), at which the target component exists, based on the depth data stored in the depth data storage unit and the time point (G1-G8) specified by the time-point specifying unit (column 11, line 16 - column 13, line 54), and 
the neutron beam includes thermal neutrons (column 4, lines 40-59; column 5, line 47 - column6, line 8).
With respect to claim 11, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 10, further comprising: 
another storage device (28) including at least one storage area; 
a concentration data storage unit that is a storage area in the storage device or in the another storage device and stores, for each depth in the inspection target, concentration data representing a relation between a detected intensity of a specific gamma ray and a concentration of the target component; and 
a concentration evaluation unit (18) that determines a concentration of the target component at the determined depth, based on the determined depth, the concentration data stored in the concentration data storage unit, and an intensity of the specific gamma ray detected by the gamma ray detection device (column 5, lines 24-46).
With respect to claim 12, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 9, wherein the time-point specifying unit specifies, in the relation to the reference time point, the time point (G1-G8), at which the specific gamma ray deriving from the target component comprising chlorine is detected, based on the time-difference-to-spectrum data generated by the gamma ray detection device (column 8, lines 1-28; column 16, lines 40-58).
With respect to claim 13, Ruddy et al. disclosed the nondestructive inspection apparatus according to claim 9, wherein the neutron source emits a temporally continuous or pulsed neutron beam(column 6, lines 49-53; column 8, line 62 - column 10, line 27).

Allowable Subject Matter
Claims 14 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 14 and 15, Ruddy et al. (U. S. Patent No. 5,539,788 A) disclosed a nondestructive inspection apparatus that comprises: 
a neutron source (22) that emits the neutron beam to a surface of the inspection target; and 
a gamma ray detection device (24) that detects a specific gamma ray generated due to the neutron beam incident on the inspection target, 
wherein the gamma ray detection device includes a gamma ray detector for detecting the specific gamma ray.
Furthermore, Xu et al. (U. S. Patent No. 6,518,579 B1) disclosed a nondestructive inspection apparatus that comprises:
a gamma ray detection device that detects a specific gamma ray generated due to the neutron beam incident on the inspection target,
wherein the gamma ray detection device includes a gamma ray detector (10) for detecting the specific gamma ray, and a gamma ray shielding portion (16) comprising a gamma ray passage hole (18), the gamma ray passage hole includes an opening, through which gamma rays are allowed to enter, the gamma ray detector is arranged in the gamma ray passage hole so as to be at a position shifted to a deep side from the opening, and the opening and the gamma ray detector are positioned on a reference straight line. 
However, the prior art failed to disclose or fairly suggested that the nondestructive inspection apparatus comprises:
a gamma ray detection device that detects a specific gamma ray generated due to the neutron beam incident on the inspection target,
wherein the gamma ray detection device includes a gamma ray detector for detecting the specific gamma ray, and a gamma ray shielding portion comprising a gamma ray passage hole, the gamma ray passage hole includes an opening, through which gamma rays are allowed to enter, the gamma ray detector is arranged in the gamma ray passage hole so as to be at a position shifted to a deep side from the opening, and the opening and the gamma ray detector are positioned on a reference straight line,
the gamma ray shielding portion includes a gap and two shielding blocks separated by the gap from each other, and the gap is the gamma ray passage hole, the gap extends along the reference straight line, and a size of the gap in a first direction perpendicular to the reference straight line is smaller than a size of the gap in a second direction perpendicular to both the reference straight line and the first direction.

Response to Amendment
Applicant’s amendments filed 03 November 2022 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claim 3 have been fully considered.  The objection of claim 3 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 6-8 have been fully considered.  The objection of claims 6-8 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 7 and 8 have been fully considered.  The objections of claims 7 and 8 have been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claim 8 have been fully considered.  The objection of claim 8 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 9-13 have been fully considered.  The objection of claims 9-13 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 10 and 11 have been fully considered.  The objection of claims 10 and 11 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claim 11 have been fully considered.  The objection of claim 11 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 14-16 have been fully considered.  The objection of claims 14-16 has been withdrawn.
Applicant’s amendments filed 03 November 2022 with respect to claims 2, 3, and 8-13 have been fully considered.  The rejection of claims 2, 3, and 8-13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xu et al. (U. S. Patent No. 6,518,579 B1) disclosed an in-situ non-destructive method and an apparatus for determining a depth in a radionuclide media.
Paap Et al. (U. S. Patent No. 3,925,659 A) disclosed an inelastic gamma-ray logging system.
An English translation of JPH07301610A by Patent Translate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884